DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the abstract, line 7, "by means of" has been replaced by --using--.
In claim 19, line 10, "capture" has been replaced with --determine--.

Allowable Subject Matter
Claim(s) 1-19 is/are allowed.




Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"determining second distance information of the antenna relative to the satellite on the basis of the position information captured on the basis of the sensor information, detecting a deviation of the first distance information from the second distance information, determining correction information on the basis of the detected deviation, and storing, in a data memory, the correction information regarding the orientation information captured on the basis of the sensor information, wherein initial position information and initial orientation information of the antenna are captured on the basis of the sensor information at a starting point of a calibration journey".
quoted from claim 19, in combination with the claim as a whole:
	"determine second distance information of the antenna relative to the satellite on the basis of the position information captured on the basis of the sensor information, detect a deviation of the first distance information from the second distance information, determine correction information on the basis of the detected deviation, and store, in a data memory, the correction information regarding the captured orientation information, wherein initial position information and initial orientation information of the antenna are captured on the basis of the sensor information at a starting point of a calibration journey".



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648